             Case 3:17-cv-05760-BHS Document 113 Filed 10/18/18 Page 1 of 2



1                                                        HONORABLE BENJAMIN H. SETTLE
2

3

4

5
                              UNITED STATES DISTRICT COURT
6                            WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
7

8
     HP TUNERS, LLC, a Nevada limited liability )
     company,                                   ) NO. 3:17-cv-05760-BHS
9                                               )
                          Plaintiff,            ) ORDER GRANTING JOINT AGREED
10                                              ) MOTION TO MODIFY THE EXPERT
            vs.                                 ) WITNESS DISCLOSURE DATE AND THE
11                                              ) REBUTTAL EXPERT DISCLOSURE DATE
     KEVIN SYKES-BONNETT, SYKED ECU )
12   TUNING INCORPORATED, a Washington )
     corporation, and JOHN MARTINSON            )
13
                                                )
                          Defendants.           )
14

15          THIS MATTER, having come before the Court on the Parties’ Joint Agreed Motion to
16   Modify the Expert Witness Disclosure Date and the Rebuttal Expert Disclosure Date, the Court
17   having considered the Motion,
18          IT IS HEREBY ORDERED, ADJUDGED and DECREED that the Parties’ Joint Motion
19   is GRANTED.
20          SO ORDERED this 18th day of October, 2018.
21

22

23

24
                                                             A
                                                             BENJAMIN H. SETTLE
                                                             United States District Judge
25


      ORDER GRANTING JOINT AGREED MOTION TO
                                                              Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
      MODIFY THE EXPERT WITNESS DISCLOSURE DATE
                                                                              211 E. McLoughlin Boulevard, Suite 100
      AND THE REBUTTAL EXPERT DISCLOSURE DATE - 1                                                        PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
             Case 3:17-cv-05760-BHS Document 113 Filed 10/18/18 Page 2 of 2



1

2

3

4
     Presented by:

5    s/ Andrew P. Bleiman
     Andrew P. Bleiman
6    (admitted pro hac vice)
     MARKS & KLEIN, LLP
7    1363 Shermer Road, Suite 318
     Northbrook, Illinois 60062
8    Telephone: (312) 206-5162
     E-mail: andrew@marksklein.com
9
     Stephen G. Leatham, WSBA #15572
10
     HEURLIN, POTTER, JAHN, LEATHAM,
11   HOLTMANN & STOKER, P.S.
     211 E. McLoughlin Boulevard, Suite 100
12   Vancouver, WA 98663
     Telephone: (360) 750-7547
13   Fax: (360) 750-7548
     E-mail: sgl@hpl-law.com
14
     Attorneys for HP Tuners, LLC
15

16

17

18

19

20

21

22

23

24

25


      ORDER GRANTING JOINT AGREED MOTION TO
                                                     Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
      MODIFY THE EXPERT WITNESS DISCLOSURE DATE
                                                                     211 E. McLoughlin Boulevard, Suite 100
      AND THE REBUTTAL EXPERT DISCLOSURE DATE - 2                                               PO Box 611
                                                                                 Vancouver, WA 98666-0611
                                                                                             (360) 750-7547
